Title: Edward Coles to James Madison, 13 April 1828
From: Coles, Edward
To: Madison, James


                        
                            
                                Dr. Sir:
                            
                            
                                
                                    Philadelphia
                                
                                 Ap: 13. ’28
                            
                        
                        
                        Payne having failed to come into the City, I went out last evening to see him at the Water works. I found him
                            walking about and to all appearance well. There is no longer any appearance of swelling or bruise, and nothing remains of
                            the hurt but a little soreness, which he said did not prevent him from enjoying a walk, every day for some distance around
                            and about Fair Mount. He told me he was the less anxious to return to the City in consequence of his being comfortably
                            situated in a pretty good tavern, and enjoyed the society of many of his acquaintances, some of whom were in the habit of
                            riding or walking out every day. Indeed at this season of the year it is quite a favourite & fashionable ride and
                            walk out to Fair Mount & Pratts garden—In addition to which the coal trade & the improvement of the
                            navigation of the Schuylkil, have caused great many houses to be built & other improvements to be made in that
                            vicinity. He told me however that he intended to come into the City soon. As I consider him well, and that you and Mrs
                            Madison will feel no longer any anxiety about the hurt he recd:, I shall not again write you in relation to it, unless he
                            should injure himself again.
                        Since I last wrote you, which was two or 3 days since, I have recd: a letter from my Brother Tucker informing
                            me that him & his wife would be here about the 20 inst:. If they should come on
                            & spend some weeks here I shall be detained by them longer than it was my intention to have remained
                        Many & very kind enquiries are made of me about you and Mrs M.; and I am charged, when I see you, to
                            express to you both many kind recollections and good wishes from your friends here. And Mrs Gen: Scott, who is boarding in
                            the same house with me, desired me, if I should have occasion to write to you; to be sure to convey to you & Mrs
                            M. her kind and affectionate regards.
                        With the hope of finding you & Mrs M. enjoying your usual good health I look forward with impatience
                            to the time when I shall have the pleasure of seeing and enjoying your society at Montpellier—In the mean time I beg
                            leave to renew to you both the assurances of my sincere and devoted attachment
                        
                        
                            
                                Edward Coles
                            
                        
                    